DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6 – 7, 9, 37, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al. (US 8,568,401 B2) in view of Brannan (US Pat. Pub. No. 2014/0022245 A1), herein referred to as Brannan ‘401 and ‘245, respectively, and further in view of Nakahira (US Pat. Pub. No. 2005/0222566) and Baber (US Pat. Pub. No. 2014/0246487 A1).
Regarding claim 1, Brannan ‘401 teaches a microwave generator (200), comprising: a microwave signal generator (332) configured to generate a microwave signal; a microwave generator controller (335) in communication with the microwave signal generator; a power supply (237 of Fig. 2) electrically coupled to the microwave signal generator and the microwave generator controller (Col. 4, lines 4-27) and providing power from the power supply (see Fig. 2, power supply 237 provides power to all modules of generator 200), and a terminal (terminal corresponding to element 238) configured to removably connect an auxiliary module 
Brannan ‘401 fails to disclose a user interface configured to receive a user input for controlling the signal generator. Brannan ‘245 discloses (Fig. 2) a microwave generator comprising a user interface (205) configured to receive a user input for controlling the signal generator. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules and a terminal and power that is supplied from a power supply to modules, as disclosed by Brannan ‘401 with a user interface, as disclosed by Brannan ‘245, for the purpose of powering the device and enabling a user to choose operational settings for the instruments and ablation procedure (Brannan ‘245; [0009]).
Brannan ‘401/Brannan ‘245 fails to teach an auxiliary module having an integrated auxiliary controller that controls the auxiliary module independent from the microwave generator controller and an integrated power isolation transformer that transfers power from the power supply to the auxiliary controller while electrically isolating the auxiliary module from the power supply, the microwave signal generator, and the microwave generator controller, the auxiliary controller configured to transmit data to the microwave generator controller such that the microwave generator controller controls the microwave signal generator based on the transmitted data.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator, as disclosed by Brannan ‘401/Brannan ‘245, with the auxiliary module having an integrated auxiliary controller and an integrated power isolation transformer, as disclosed by Nakahira, for the purpose of separating out low frequency energy to enhance patient safety since low frequency energy can be harmful to the patient (Nakahira; [0040).
Brannan ‘401/Brannan ‘245/Nakahira fails to teach that the terminal receives a query signal from the controller module to determine if the auxiliary module is connected to the terminal. Baber discloses an electrosurgical generator including a terminal receiving a query signal from a controller to determine if a respective auxiliary module is connected to the terminal (Par. 246, the control circuit 3702 is programmed to interrogate the various implement portions upon start-up and/or upon an indication that an implement portion has been installed and/or removed; Par. 255, control circuit 3702 may receive an indication of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator controller with a module connected to a terminal, as disclosed by Brannan ‘401/Brannan ‘245/Nakahira, receiving a query signal from a controller to determine if a respective auxiliary module is connected to the terminal, as disclosed by Baber, for the purpose of indicating the presence of an implement portion so the operating system can execute the instrument accordingly (Baber: Par. 255, 257).
Brannan ‘401/Nakahira/Baber fails to teach that the module is configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply; receiving a query signal from the microwave generator controller to determine if 
Brannan ‘245 discloses an electrosurgical generator including modules configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply (Par. 39 “User interface 210 provides a select ablation shape indicator 303, which may be a graphic icon or a textual command, that informs the user that generator assembly 200 is in a probe selection mode (e.g., probe select and/or ablation shape selection mode)”. Par. 62 “A shape selection user interface element 305, 306 may be provided for receiving a shape selection user input thereby enabling a user to choose an ablation shape from among one of a set of ablation shapes and/or probes stored in database 282.” Examiner Note: Brannan ‘245 discloses that the user interface informs the user that an ablation shape must be selected, which is equivalent to prompting the user to interact with the user interface. Prompting the user to select a shape on the user interface display is an operation that is independent of the microwave signal generator and the power supply, and is an operation that is in addition to the microwave signal generator and the power supply.)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules, as disclosed by Brannan ‘401/Nakahira/Baber with the module each configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply, as further disclosed by Brannan ‘245, for the purpose of having an module that is 
Regarding claim 3, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 2, further comprising a communications bus (any electrical communication, e.g. a wire, as shown in Fig. 2 of Brannan’401 constitutes a communication bus) coupled between the microwave generator controller and the terminal (see [16] of Brannan ‘401, “… the microprocessor 335 is in operative communication with the power supply 237 and/or microwave output stage 238 allowing microprocessor 335 to control the generator …”, and [28] of Brannan ‘401, “… the microprocessor 335 is in operative communication with the supply pump 40 via one or more suitable types of interfaces, port 240 …”), wherein the microwave generator controller (332 of Brannan’401) is configured to acquire data from the terminal via the communications bus and store the data in memory of the microwave generator controller (memory 336, see [32] of Brannan ‘401 “… line loss information associated with the connector 126 and/or internal cable 126a may be determined and stored into memory 336 and accessed during an ablation procedure by the AZCM 332 …”).
Regarding claim 4, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 3, wherein the communications bus is further coupled between the microwave generator controller and the microwave signal generator (see [16] of Brannan’401, “… the microprocessor 335 is in operative communication with the power supply 237, the connection shown in Fig. 2 of Brannan’401 constituting a communication bus), wherein the microwave generator controller is configured to transmit a portion of the data stored in the memory to the microwave signal generator (see [25],”… one or more look-up 
Regarding claim 6, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 4 and Brannan ‘401 further teaches that the microwave generator controller is configured to control the microwave signal generator to generate a desired microwave signal (see [25], “… AZCM 332, associated with the controller 300, commands the generator 200 to adjust the power output …”). 
Regarding claim 7, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 1, but Brannan ‘401/Nakahira/Baber does not disclose wherein the module include an instrument monitoring module configured to receive information relating to a state or identity of an instrument coupled to the microwave generator. 
However, Brannan ‘245 discloses wherein the module include an instrument monitoring module configured to receive information relating to a state or identity of [[the]] an instrument coupled to the microwave generator (Par. 7, “In an embodiment, an identifier within the selected probe is recognized by the generator assembly to confirm the actual probe used by the surgeon corresponds to the selected probe”, Par. 9 “A visual representation is generated of at least one instrument parameter and displayed on the user interface. At least one associated identification parameter associated with a surgical instrument (e.g., a model number or a clinical designation) may also be displayed.”; Examiner note: The user interface displays an identification parameter associated with an instrument coupled to the generator.)

Regarding claim 9, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 1, wherein the module include a user interface module configured to receive user inputs (Brannan ‘245: Par. 62 “A shape selection user interface element 305, 306 may be provided for receiving a shape selection user input thereby enabling a user to choose an ablation shape from among one of a set of ablation shapes and/or probes stored in database 282”).
Regarding claim 34, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 1, and that the module is disposed separate from the microwave generator controller (as explained in relation to the Nakahira reference).   
Regarding claim 35, Brannan ‘401 teaches a microwave generator (200), comprising: a microwave signal generator (332) configured to generate a microwave signal; a microwave generator controller (335) in communication with the microwave signal generator; a power supply (237 of Fig. 2) electrically coupled to the microwave signal generator and the microwave generator controller (Col. 4, lines 4-27) and providing power from the power supply (see Fig. 2, power supply 237 provides power to all modules of generator 200), and a terminal (terminal 
Brannan ‘401 fails to disclose a user interface configured to receive a user input for controlling the signal generator. Brannan ‘245 discloses (Fig. 2) a microwave generator comprising a user interface (205) configured to receive a user input for controlling the signal generator. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules and a terminal and power that is supplied from a power supply to modules, as disclosed by Brannan ‘401 with a user interface, as disclosed by Brannan ‘245, for the purpose of powering the device and enabling a user to choose operational settings for the instruments and ablation procedure (Brannan ‘245; [0009]).
Brannan ‘401/Brannan ‘245 fails to teach an auxiliary module having an integrated auxiliary controller that controls the auxiliary module independent from the microwave generator controller and an integrated power isolation transformer that transfers power from the power supply to the auxiliary controller while electrically isolating the auxiliary module from the power supply, the microwave signal generator, and the microwave generator controller, the auxiliary controller configured to transmit data to the microwave generator 
Nakahira teaches (Fig. 6-7) an electrosurgical generator (19-23) configured to removably connect to an auxiliary module (4); the auxiliary module (4) having an integrated auxiliary controller (30) that controls the auxiliary module (4) independent from the microwave generator controller (21) and an integrated power isolation transformer (28) that transfers power from the power supply to the auxiliary controller (30) while electrically isolating the auxiliary module (4) from the power supply, the microwave signal generator, and the microwave generator controller; the auxiliary controller (30) configured to transmit data to the microwave generator controller such that the microwave generator controller controls the microwave signal generator based on the transmitted data ([0040]-[0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator, as disclosed by Brannan ‘401/Brannan ‘245, with the auxiliary module having an integrated auxiliary controller and an integrated power isolation transformer, as disclosed by Nakahira, for the purpose of separating out low frequency energy to enhance patient safety since low frequency energy can be harmful to the patient (Nakahira; [0040).
Brannan ‘401/Brannan ‘245/Nakahira fails to teach that the terminal receives a query signal from the controller module to determine if the auxiliary module is connected to the terminal. Baber discloses an electrosurgical generator including a terminal receiving a query signal from a controller to determine if a respective auxiliary module is connected to the terminal (Par. 246, the control circuit 3702 is programmed to interrogate the various 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator controller with a module connected to a terminal, as disclosed by Brannan ‘401/Brannan ‘245/Nakahira, receiving a query signal from a controller to determine if a respective auxiliary module is connected to the terminal, as disclosed by Baber, for the purpose of indicating the presence of an implement portion so the operating system can execute the instrument accordingly (Baber: Par. 255, 257).
Brannan ‘401/Nakahira/Baber fails to teach that the module is configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary 
Brannan ‘245 discloses an electrosurgical generator including modules configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply (Par. 39 “User interface 210 provides a select ablation shape indicator 303, which may be a graphic icon or a textual command, that informs the user that generator assembly 200 is in a probe selection mode (e.g., probe select and/or ablation shape selection mode)”. Par. 62 “A shape selection user interface element 305, 306 may be provided for receiving a shape selection user input thereby enabling a user to choose an ablation shape from among one of a set of ablation shapes and/or probes stored in database 282.” Examiner Note: Brannan ‘245 discloses that the user interface informs the user that an ablation shape must be selected, which is equivalent to prompting the user to interact with the user interface. Prompting the user to select a shape on the user interface display is an operation that is independent of the microwave signal generator and the power supply, and is an operation that is in addition to the microwave signal generator and the power supply.)
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules, as disclosed by Brannan ‘401/Nakahira/Baber with the module each configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary 
Regarding claim 36, Brannan ‘401 teaches a microwave generator (200), comprising: a microwave signal generator (332) configured to generate a microwave signal; a microwave generator controller (335) in communication with the microwave signal generator; a power supply (237 of Fig. 2) electrically coupled to the microwave signal generator and the microwave generator controller (Col. 4, lines 4-27) and providing power from the power supply (see Fig. 2, power supply 237 provides power to all modules of generator 200), and a terminal (terminal corresponding to element 238) configured to removably connect an auxiliary module (instrument) and providing power from the power supply to the module (Fig. 2); the power supply (237) configured to receive input power and supply output power to the microwave signal generator (332) and the microwave generator controller (335); the terminal providing first communication signals to and receiving second communication signals from the auxiliary module (Col. 3, line 52 – Col. 4, line 27).
Brannan ‘401 fails to disclose a user interface configured to receive a user input for controlling the signal generator. Brannan ‘245 discloses (Fig. 2) a microwave generator comprising a user interface (205) configured to receive a user input for controlling the signal generator. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules and a terminal and power that is supplied from a power supply to modules, as disclosed by 
Brannan ‘401/Brannan ‘245 fails to teach an auxiliary module having an integrated auxiliary controller that controls the auxiliary module independent from the microwave generator controller and an integrated power isolation transformer that transfers power from the power supply to the auxiliary controller while electrically isolating the auxiliary module from the power supply, the microwave signal generator, and the microwave generator controller, the auxiliary controller configured to transmit data to the microwave generator controller such that the microwave generator controller controls the microwave signal generator based on the transmitted data.
Nakahira teaches (Fig. 6-7) an electrosurgical generator (19-23) configured to removably connect to an auxiliary module (4); the auxiliary module (4) having an integrated auxiliary controller (30) that controls the auxiliary module (4) independent from the microwave generator controller (21) and an integrated power isolation transformer (28) that transfers power from the power supply to the auxiliary controller (30) while electrically isolating the auxiliary module (4) from the power supply, the microwave signal generator, and the microwave generator controller; the auxiliary controller (30) configured to transmit data to the microwave generator controller such that the microwave generator controller controls the microwave signal generator based on the transmitted data ([0040]-[0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator, as disclosed by 
Brannan ‘401/Brannan ‘245/Nakahira fails to teach that the terminal receives a query signal from the controller module to determine if the auxiliary module is connected to the terminal. Baber discloses an electrosurgical generator including a terminal receiving a query signal from a controller to determine if a respective auxiliary module is connected to the terminal (Par. 246, the control circuit 3702 is programmed to interrogate the various implement portions upon start-up and/or upon an indication that an implement portion has been installed and/or removed; Par. 255, control circuit 3702 may receive an indication of the presence of an implement portion (e.g., a power cord, shaft, end effector, etc.)) providing power from the power supply to the module that are determined to be connected to the terminal (Fig. 82; Battery 3713 is connected to the control circuit 3702; Par. 250, When the control circuit 3702 determines that a cord of this type is installed (e.g., at socket 3710), the power module 3812 may be programmed to configured the control circuit 3702 to power the […] energy elements from power provided through the installed cord implement; Par. 251 The power module 3812 and/or energy module 3810 may configured the control circuit 3702 to power the energy element based on an energy signal received via the installed power cord; Examiner note: When the control circuit detects the presence of an implement portion, such as a power cord that is connected to the control circuit, power can be supplied to the energy elements of the device).

Brannan ‘401/Nakahira/Baber fails to teach that the module is configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply; receiving a query signal from the microwave generator controller to determine if a respective auxiliary module is connected to the terminal; and providing power from the power supply to the module that are determined to be connected to the terminal
Brannan ‘245 discloses an electrosurgical generator including modules configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply (Par. 39 “User interface 210 provides a select ablation shape indicator 303, which may be a graphic icon or a textual command, that informs the user that generator assembly 200 is in a probe selection mode (e.g., probe select and/or ablation shape selection mode)”. Par. 62 “A shape selection user interface element 305, 306 may be provided for receiving a shape selection user input thereby enabling a user to choose an ablation shape from among one of a set of ablation shapes and/or probes stored in database 282.” Examiner Note: 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with modules, as disclosed by Brannan ‘401/Nakahira/Baber with the module each configured to perform, independently of the microwave signal generator and power supply, at least one auxiliary operation in addition to an operation provided by the microwave signal generator and the power supply, as further disclosed by Brannan ‘245, for the purpose of having an module that is able to perform an additional function that can be utilized for the overall system, such as enabling selection of operational parameter.
Regarding claim 37, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 1. Brannon ‘401 teaches further comprising a housing (Fig. 2, generator 200), wherein the terminal (Fig. 2, connection between microprocessor 335 and AZCM 332) and the module are disposed within the housing (AZCM 332 is within housing of generator 200 in Fig. 2) and the module are removable from within the housing (Col. 7, ln 10 – 12, AZCM 332 may be a separate module from the microprocessor 335).
Regarding claim 38, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 37. Brannon ‘401 teaches wherein the microwave signal generator (Fig. 2, generator 200) the microwave generator controller (Fig. 2, controller 
Regarding claim 39, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 35. Brannon ‘401 teaches further comprising a housing (Fig. 2, generator 200), wherein the terminal (Fig. 2, connection between microprocessor 335 and AZCM 332) and auxiliary module are disposed within the housing (AZCM 332 is within housing of generator 200 in Fig. 2) and the auxiliary module is removable from within the housing (Col. 7, ln 10 – 12, AZCM 332 may be a separate module from the microprocessor 335).
Regarding claim 40, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 39. Brannon ‘401 teaches wherein the controller module (Fig. 2, controller 300), the signal generator (Fig. 2, generator 200), and the power supply (Fig. 2, power supply 237) are disposed within the housing (Examiner note: Fig. 2 shows that the generator includes the controller and power supply within the same housing).
Regarding claim 41, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 36. Brannon ‘401 teaches further comprising a housing (Fig. 2, generator 200), wherein the terminal Fig. 2, connection between microprocessor 335 and AZCM 332) and the auxiliary module are disposed within the housing (AZCM 332 is within housing of generator 200 in Fig. 2) and the auxiliary module is removable from within the housing (Col. 7, ln 10 – 12, AZCM 332 may be a separate module from the microprocessor 335).
Regarding claim 42, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 41. Brannon ‘401 teaches wherein the microwave 
Regarding claim 43, Brannan ‘401/Brannan ‘245/Nakahira/Baber further teaches that the auxiliary module includes an integrated digital bus isolator that transmits the data from the auxiliary controller to the controller module while electrically isolating the auxiliary module (Nakahira teaches that data is transferred between the auxiliary controller and the controller module while electrically isolating the auxiliary module ([0040]-[0046]); therefore, there must be a digital bus isolator between the auxiliary controller and the controller module acting as a communication link).
Regarding claim 44, Brannan ‘401/Brannan ‘245/Nakahira/Baber further teaches that the auxiliary module includes an integrated digital bus isolator that transmits the data from the auxiliary controller to the controller module while electrically isolating the auxiliary module (Nakahira teaches that data is transferred between the auxiliary controller and the controller module while electrically isolating the auxiliary module ([0040]-[0046]); therefore, there must be a digital bus isolator between the auxiliary controller and the controller module acting as a communication link).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan ‘401 and ‘245, Nakahira, and Baber, and further in view of Brannan (US 8,242,782 B2), herein referred to as Brannan ‘782.
Regarding claim 2, Brannan ‘401/Brannan ‘245/Nakahira/Baber discloses the microwave generator according to claim 1, but does not teach a power distribution module electrically 
Brannan’782 teaches that (input power of 125 of Brannan’782) a microwave generator system comprises a power distribution module (125 of Brannan’782) electrically coupled between (1) the power supply and (2) the microwave signal generator (power distribution module 125 of Brannan’782 can be electrically coupled between power supply 237 and signal generator 200 of US’401, as detailed in the rejection of Claim 1 above), the microwave generator controller, and the terminal (125 is coupled to a control module 120 through a signal line, see [21] of Brannan’782), wherein the power distribution module conditions the power output from the power supply and provides conditioned power to the microwave signal generator (125 conditions input power from a DC supply line and provides output power to the generator 105, as taught by [21] of Brannan’782), the microwave generator controller, and the terminal (125 is in electrical communication with controller 120). 
One of ordinary skill before the effective filing date would have been motivated to incorporate the teachings of Brannan’782 to have improved control over the power distribution system of a microwave generator system. It would have been obvious to one of ordinary skill to have used the power distribution module of Brannan’782 in the microwave generator of Brannan ‘401/Brannan ‘245/Nakahira/Baber to impart the benefits of improved control and specificity of the power supply of a microwave generator system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan ‘401 and ‘245, Nakahira, and Baber, and further in view of Behnke et al. (US 2006/0224152 A1), herein referred to as Behnke.
Regarding claim 5, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 4, but does not teach wherein the power distribution module, the microwave signal generator, the microwave generator controller, and the module include respective field programmable gate arrays (FPGAs) coupled to the communications bus.  
Behnke teaches that control systems for electrosurgical generators can include field programmable gate arrays (see [0033], “In one such embodiment, the control system 12 may be a field programmable gate array”). Field programmable gate arrays are known electrical components that can be configured in the field to fix bugs or reprogrammed. One of ordinary skill before the effective filing date would have been motivated to incorporate the known element of a FPGA if the reprogrammable nature of the element was desired. 
It would have been obvious to one of ordinary skill to have incorporated FPGAs into the microwave generator of Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses, as needed, because FPGAs are known circuits and Behnke teaches that they can be incorporated into electrosurgical generator control systems.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan ‘401 and ‘245, Nakahira, and Baber and further in view of Cosman (US Pat. Pub. No. 2015/0320481 A1). 
Regarding claim 8, Brannan ‘401/Brannan ‘245/ Nakahira /Baber discloses the microwave generator according to claim 1, but does not disclose wherein the module include a 
	However, Cosman discloses a user interface with a temperature monitoring module configured to monitor the temperature of a temperature probe (Par. 31 “the cooled electrode at its distal end has extension tip with indwelling temperature sensor to measure temperature at a distance from the electrode active tip in the region of maximum tissue temperature distal to the electrode active tip, and the maximum tissue temperature being displayed simultaneously on the same display as the measured generator signal output parameters”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the microwave generator with a user interface module, as disclosed by Brannan ‘401/Brannan ‘245/ Nakahira /Baber with a temperature monitoring module configured to monitor the temperature of a temperature probe, as disclosed by Cosman, for the purpose of enabling a user to visually monitor the temperature of the temperature probe during a procedure.
	Response to Arguments
Applicant’s arguments, filed 12/18/2020, with respect to the newly added claim amendments of claims 1, 35, and 36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Nakahira, which teaches an electrosurgical generator which is capable of removably connecting to an electrosurgical instrument. This electrosurgical instrument includes an output unit 25 which includes an integrated auxiliary controller (30) that controls the auxiliary module (4) independent from the 
Since similar amendments were made to claims 35 and 36, Examiner’s response to the arguments regarding the amendments of claim 1 apply to the arguments regarding the amendments of claims 35 and 36 as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794